PD-0323&0324&0325-16
                                                                       COURT OF CRIMINAL APPEALS
                                                                                        AUSTIN, TEXAS
                                                                       Transmitted 9/23/2016 5:33:34 PM
                                                                         Accepted 9/26/2016 9:10:13 AM
                     IN THE COURT OF CRIMINAL APPEALS                                    ABEL ACOSTA
                                 OF TEXAS                                                        CLERK


ANTHONY ROBERT SAFIAN                             §
                                                                                 September 26, 2016
                Petitioner,                       §
VS.                                               §      NO. PD-0324-16
                                                  §
THE STATE OF TEXAS                                §
                           Respondent.            §

  PETITIONER’S MOTION TO EXTEND TIME FOR FILING OF BRIEF ON
             PETITION FOR DISCRETIONARY REVIEW

       This motion is brought by ANTHONY ROBERT SAFIAN, Petitioner, who
pursuant to rules 38.6 and 68.2( c) of the Texas Rules of Appellate Procedure
requests that this Court grant an extension of time for filing of Petitioner’s Brief on
Petition for Discretionary Review and in support would show the following:

                                            I.

      Petitioner’s brief is due on September 23, 2016. The time for extension
requested is thirty (30) days.

                                           II.

      Because of an unusually heavy caseload consisting of both jury trials as well
as other appellate obligations, counsel for Appellant has been unable to complete
said brief; as a result of trial preparation and actual trial, counsel for Appellant has
been unable to devote a sufficient amount of time to the preparation of said brief.

      As a result of the aforementioned activities counsel for Appellant, reasonably
believes that the brief will be filed with this Court within thirty (30) days of the
September 23, 2016, date.

                                           III.

      No previous “Motion to Extend Time for Filing Petitioner’s Brief on Petitioner
for Discretionary Review” has been granted.



Motion to Extend Time for Filing of Petitioner’s Brief
on Petition for Discretionary Review                                        Page 1 of 3
                                           IV.

      The Appellant is incarcerated.

        WHEREFORE, PREMISES CONSIDERED, Appellant,ANTHONY ROBERT
SAFIAN, prays this Court will grant an extension of thirty (30) days for Appellant
to file said brief.

                                         Respectfully submitted,

                                         /s/ Daniel Collins
                                         Daniel Collins
                                         TBN: 24071079
                                         Daniel Collins Law
                                         3663 Airport Freeway
                                         Fort Worth, Texas 76111
                                         Phone: (682) 444-1004
                                         Fax: (817) 886-2215
                                         E-mail: Daniel@DanielCollinslaw.com
                                         Attorney for Petitioner
                                         Anthony Robert Safian

                     CERTIFICATE OF CONFERENCE

        I do hereby certify that a conference was held on September 23, 2016,
with the Tarrant County District Attorney’s office, and that office stated that
it is not opposed to the granting of the relief requested in this motion.

                                         /s/ Daniel Collins
                                         Daniel Collins




Motion to Extend Time for Filing of Petitioner’s Brief
on Petition for Discretionary Review                                Page 2 of 3
                         CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing instrument
has been furnished to counsel for the Appellees listed below pursuant to Rule
9.5(b)(1) of the Texas Rules of Appellate Procedure through the electronic
filing manager, as opposing counsel’s email address is on file with the
electronic filing manager, on this 23rd day of September , 2015.

                                         /s/ Daniel Collins
                                         Daniel Collins

Debra Windsor
Tarrant Co. District Atty’s Office
401 West Belknap
Fort Worth, Texas 76196




Motion to Extend Time for Filing of Petitioner’s Brief
on Petition for Discretionary Review                                Page 3 of 3